           Case 2:20-cv-00909-KJD-BNW Document 20
                                               19 Filed 10/14/20
                                                        10/08/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov

 7
                                      UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9
      KARTIKA SHETTY, M.D., F.A.C.P.,                          2:20-cv-909-KJD-BNW
10
                             Plaintiff,                        STIPULATION AND SECOND REQUEST
11                                                             TO EXTEND DATE FOR FEDERAL
             v.                                                DEFENDANTS TO FILE RESPONSE TO
12                                                             COMPLAINT
      U.S. CITIZENSHIP AND IMMIGRATION                          (Second Request)
13    SERVICES, et. al.,
                                                               Current Date: October 26, 2020
14                           Defendants.                       New Date: December 11, 2020

15

16          It is hereby agreed and stipulated by all parties, through their respective counsel, that the due date

17   for the federal defendants to file their response to the complaint (#1) may be extended to December 11,

18   2020. This is the second request to extend the due date for the defendants’ response to the complaint. It

19   is requested the Court approve the requested extension of time based on the following:

20          1. Plaintiff Shetty filed his complaint (#1) on May 20, 2020. The complaint seeks to challenge

21   the denial of Shetty’s petition for an “EB-1” visa which sought classification of Shetty as an alien with

22   extraordinary ability in the field of internal medicine education. See Complaint (#1), para. 1.

23          2. By stipulated order (#18) entered July 17, 2020, the deadline for the defendant federal agencies

24   to respond to the complaint was extended to October 26, 2020, based on USCIS’s issuance of an

                                                          1
           Case 2:20-cv-00909-KJD-BNW Document 20
                                               19 Filed 10/14/20
                                                        10/08/20 Page 2 of 2



 1   administrative request for evidence (RFE) to obtain additional information from Shetty relevant to his

 2   visa application.

 3          3. Shetty anticipates providing his response to the agency’s RFE within the next two weeks. The

 4   current extended deadline will not provide USCIS with sufficient time to evaluate Shetty’s anticipated

 5   additional information and make a visa eligibility determination thereon.

 6          4. The requested extension of time is requested in order to provide time for Shetty to respond to

 7   the RFE with additional information and materials and for USCIS to further consider Shetty’s eligibility

 8   for the visa classification sought by him.

 9          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

10   extension of time to December 11, 2020, for the filing of defendants’ response to the complaint.

11
     __/s/ Daniel Pierce_________                                  /s/ Greg Addington      _______
12   DANIEL PIERCE, ESQ.                                         GREG ADDINGTON
     Counsel for Plaintiff                                       Assistant United States Attorney
13                                                               Counsel for Federal Defendants

14

15    IT IS SO ORDERED                            IT IS SO ORDERED

16    DATED: 11:54 am, October 14, 2020
     Date; __________________, 2020
17
                                                          ____________________________________
18                                                        UNITED STATES MAGISTRATE JUDGE
      BRENDA WEKSLER
19    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

                                                         2
